Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because non-limiting examples of claims that are not directed to any of the statutory categories include: • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.
The claims are directed to software, per se.  IT is claimed as mere software only constituting code instructions, which is not patentable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 4-14 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varerkar (US 2018/0300556).

[Claim 1] Varerkar discloses a program causing a computer to serve as:
a generating unit that generates, in response to specification of a data set including data for learning, a network for inference execution and a network for learning corresponding to the data set; [0231, describes functions and images being input to the network for inference] and a learning unit that inputs the data for learning to the network for learning and performs learning of the network for inference execution. [0176, 0220 describes training and inference functionality in the neural learning network]

[Claim 4]  The program according to claim 1, wherein the generating unit generates the network for learning by adding a loss function corresponding to an issue to be solved by inference to the network for inference execution. [0236, the learning mode uses a loss function]

[Claim 19] An information processing method that is performed by an information processing apparatus, the method comprising:
generating, in response to specification of a data set including data for learning, a network for inference execution and a network for learning corresponding to the data set; [0231, describes functions and images being input to the network for inference] 
and inputting the data for learning to the network for learning and performing learning of the network for inference execution. [0176, 0220 describes training and inference functionality in the neural learning network]

[Claim 20] An information processing apparatus comprising: a generating unit that generates, in response to specification of a data set including 
data for learning, a network for inference execution and a network for learning corresponding to the data set; [0231, describes functions and images being input to the network for inference] 
and a learning unit that inputs the data for learning to the network for learning and performs learning of the network for inference execution. [0176, 0220 describes training and inference functionality in the neural learning network]


Claim(s)  1 19 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbiro (US 10,498,609)
Regarding claims 1 19 and 20 Barbiro discloses a program process and apparatus fro causing a computer to serve as:
a generating unit that generates, in response to specification of a data set including data for learning, a network for inference execution and a network for learning corresponding to the data set  [Col. 3 lines 9-20] 
and a learning unit that inputs the data for learning to the network for learning and performs learning of the network for inference execution. [Col. 6 lines 44-50, the illustrated deep learning model may be implemented by the network design system using different deep learning models, thus the models are made operation, so inference occurs]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbiro (US 10498609) in view of Varerkar (US 2018/0300556)
[Claim 4] Barbiro discloses the program according to claim 1, but does not expressly refer a loss function, though it is implicit, if not inherent to machine learning.   Varerkar directly mentions that generating unit generates the network for learning by adding a loss function corresponding to an issue to be solved by inference to the network for inference execution. [0236, the learning mode uses a loss function]
Therefore it would have been obvious to on of ordinary skill at the time of filing o include a loss function in order to include a basic function that is an integral part which is implicit if not inherent to the evaluation of machine learning processes. 



[Claim 9] The program according to claim 4, wherein an issue estimating unit is further included, the issue estimating unit that estimates the issue on a basis of contents of the data set. [Barbiro Col. 3 lines 9-20, the contents are considered in the estimation]

[Claim 12] The program according to claim 9, wherein the issue estimating unit estimates the issue as a regression issue or a classification issue using semi-supervised learning in a case where the data set includes data including a true label and data not including a true label as the data for learning. [Varerkar; 0216 Alternate language a regression issue is disclosed]

[Claim 13] The program according to claim 9, wherein the issue estimating unit estimates the issue as an issue using a generative model in a case where the data for learning does not include a true label. [Barbiro. col. 4 lines 27-49, the data may be labeled or not]
 
[Claim 14] The program according to claim 9, wherein the issue estimating unit estimates the issue on a basis of data that is included in the data set and specifies the issue. [Barbiro, Col. 3 lines 9-20, the contents are considered in the estimation]

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over    in view of Pitre (US 2020/0226012).
Regarding claims  8,  discloses the program according to claim 4,  but does not expressly discloses solving an issue with a generative model/ variational autoencoder.    Pitre expressly discloses a program wherein, in a case where the issue is an issue using a generative model, the generating unit generates, as the network for learning, a network of a variational autoencoder or a GAN that includes a network sharing a parameter with the network for inference execution or a network derived from the network of the variational autoencoder or the GAN. [Pitre 0076]
Therefore it would have been obvious to one of ordinary skill in the art to use a computer program to implement solving a generative AI issue using a GAN, as there are a limited number of possible options, and applicant is merely specifying one of them. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648